UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA
MERRIE SMITH and JESSICA BROOKE
RUSSELL, individually and on behalf of
others similarly situated,
Plaintiffs, COLLECTIVE ACTION

JRC VENTURES, INC., JACQUE R.
COLLETT, GRUBB & ASSOCIATES,

)
)
)
)
)
)
v. ) No, 1:16-cv-00499-CHS
)
INC., and JOSEPH GRUBB, )
)
)

Defendants.

MOTION TO SEVER

Comes Plaintiff Jessica Brooke Russell, on behalf of herself and all others similarly
situated (hereinafter referred to as “Russell”’), and moves this Court for an Order, pursuant to Rule
21 of the Federal Rules of Civil Procedure, severing her FLSA causes of action (including a request
for collective action) against Defendants Grubb & Associates, Inc. and Joseph Grubb (hereinafter
collectively referred to as “Grubb”) from the FLSA causes of action (including a request for
collective action) asserted by Plaintiff Merrie Smith against Defendants JRC Ventures, Inc. and
Jacque R. Collett (hereinafter collectively referred to as “JRC”).

After conducting further discovery, Plaintiffs agreed to voluntarily dismiss the Corporate
BrightStar Defendants from this lawsuit. (Doc. 104.) As a result, Plaintiffs Smith and Russell.
now lack the necessary commonality to maintain both parties’ claims in one lawsuit. Plaintiff
Smith seeks a collective action against JRC while Plaintiff Russell seeks a separate collective

action against Grubb. For this reason, Plaintiff Russell requests that the Court sever her claims

Case 3:18-cv-00463-CEA-HBG Document 108 Filed 10/08/18 Page 1of3 PagelD#: 717

 
against Grubb from Plaintiff Smith’s claims against JRC. Ofnote, Grubb previously filed a motion
(Doc. 97) requesting, inter alia, that Russell’s claims against Grubb be severed.

Respectfully submitted,

BURNETTE, DOBSON & PINCHAK

By:___s/ Frank P. Pinchak
Frank P. Pinchak, BPR No, 2094
Doug 8. Hamill, BPR No. 22825
711 Cherry Street
Chattanooga, Tennessee 37402
(423) 266-2121
fpinchak@bdplawfirm.com
dhamill@bdplawfirm.com

and
WAGNER, NELSON & WEEKS

Michael A. Wagner, BPR No. 12840
701 Market Street, Suite 1418
Chattanooga, Tennessee 37402
(423) 756-7923
maw@wagnerinjury.com

Attorneys for Plaintiff —

2
Case 3:18-cv-00463-CEA-HBG Document 108 Filed 10/08/18 Page 2of3 PagelD#: 718

 
CERTIFICATE OF SERVICE

 

I hereby certify that the foregoing document was filed electronically. Notice of this filing
will be sent by operation of the Court’s electronic filing system to all parties indicated on the
electronic filing receipt. ,

This 8" day of October, 2018.

By:___s/ Frank P. Pinchak

 

3
Case 3:18-cv-00463-CEA-HBG Document 108 Filed 10/08/18 Page 3o0f3 PagelD#: 719

 
